SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

216
CA 11-02071
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN NAIL IT
CONSTRUCTION, INC., DOING BUSINESS AS CARLSON
CONSTRUCTION, PETITIONER-APPELLANT,

                      AND                                           ORDER

GERALD CARLSON AND TARA CARLSON, ALSO KNOWN AS
TARA HUSTON, RESPONDENTS-RESPONDENTS.


SELLSTROM LAW FIRM, LLP, JAMESTOWN (STEPHEN E. SELLSTROM OF COUNSEL),
FOR PETITIONER-APPELLANT.

BLY, SHEFFIELD, BARGAR & PILLITTIERI, JAMESTOWN (LANA M. HUSTON OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Chautauqua County
(James H. Dillon, J.), entered June 15, 2011 in a proceeding pursuant
to CPLR article 75. The order remanded this matter to the American
Arbitration Association for new proceedings in accordance with its
“Regular Track” procedures.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court